Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.          A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 03/07/2022 has been entered. 

Claim Rejections - 35 USC § 103
      2.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

             
3.       Claim 1-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grasselli (2018/0098550 A1), provided in the IDS submitted on 11/03/2020, in view of Bauer et al. (2008/0106273), hereinafter Bauer, or Chiu (2019/0020380). Regarding claim 1, as best understood, Grasselli teaches an element for use in a safety system comprising: (a) a support 5 including a body region (defined by the . 
             Grasselli does not explicitly teach a drive circuit coupled to the induction coil and configured to apply a time-varying current to the induction coil. However, Bauer teaches a sensor 10 including a drive circuit (1020, 1020.2; Fig. 94) coupled to an induction coil L’1, L’2 and configured to apply a time-varying current to the induction coil. See Figs. 92s-95 and paragraph 0332 in Bauer. Chiu also teaches teaches a sensor including a drive circuit (202; Fig. 4) coupled to an induction coil 204 and configured to apply a time-varying current to the induction coil. See Figs. 1-4 in Chiu. It would have been obvious to a person of ordinary skill in the art to provide Grasselli’s detction system with the drive circuit, as taught by Bauer or Chiu, in order to enhance the detection of a contact between an object and the induction coil.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
             Regarding claim 3, Grasselli teaches everything noted above including that support 5 is in the form of a glove.  
              Regarding claim 4, Grasselli teaches everything noted above including that each said turn also includes one or more main sections extending along a periphery of the body region.  See Figs. 1-2 in Grosselin. 
              Regarding claim 5, Grasselli teaches everything noted above including that  
the coil includes a plurality of said turns electrically connected in series.             
                    Regarding claim 6, Grasselli teaches everything noted above including that 
the support 5 is in the form of a glove.  
                    Regarding claim 7, Grasselli teaches everything noted above including that 
      each said turn also includes one or more main sections extending along a 
      periphery of the body region.  
                     Regarding claim 8, Grasselli teaches everything noted above including that 

             Regarding claim 10, Grasselli, as modified by Baur or Chui, teaches everything noted above including a battery (506; Fig. 73 in Baur or 30; Fig. 5 in Chui) configured to power the drive circuit. 

4.       Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grasselli in view of Bauer or Chiu and in further view of Elias et al. (2019/0101981), hereinafter Elias. Regarding claim 11, Grasselli, as modified above, does not explicitly teach that the battery and drive circuit are mounted on the support. However, Elias teaches a support including a battery 234 and a control circuit 223 mounted to a support 230. See Fig, 2 in Elias. It would have been obvious to a person of ordinary skill in the art to mount the drive circuit and battery of Grasselli’s apparatus, as modified above, on the support, as taught by Elias, for simplicity of the design and reduce cost. 

Response to Arguments


Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                March 15, 2022